Exhibit 10.5

FORM OF EMPLOYEE NON-QUALIFIED STOCK OPTION AGREEMENT

MARRIOTT INTERNATIONAL, INC. STOCK AND CASH INCENTIVE PLAN

(OFF-CYCLE GRANTS)

THIS AGREEMENT (the “Agreement”) is made on <GRANT DATE> (the “Award Date”) by
MARRIOTT INTERNATIONAL, INC. (the “Company”) and <PARTICIPANT NAME>
(“Employee”).

WITNESSETH:

WHEREAS, the Company maintains the Marriott International, Inc. Stock and Cash
Incentive Plan, as amended (the “Plan”); and

WHEREAS, the Company wishes to award to designated employees certain option
awards as provided in Article 6 of the Plan (“Options” or “Awards”); and

WHEREAS, Employee has been approved by the Compensation Policy Committee (the
“Committee”) of the Company’s Board of Directors (the “Board”) to receive an
award of Options under the Plan;

NOW, THEREFORE, it is agreed as follows:

1. Prospectus. Employee has been provided with, and hereby acknowledges receipt
of, a Prospectus for the Plan dated <DATE>, which contains, among other things,
a detailed description of the Option award provisions of the Plan.

2. Interpretation. The provisions of the Plan are incorporated by reference and
form an integral part of this Agreement. Except as otherwise set forth herein,
capitalized terms used herein shall have the meanings given to them in the Plan.
In the event of any inconsistency between this Agreement and the Plan, the terms
of the Plan shall govern. A copy of the Plan is available from the Compensation
Department of the Company upon request. All decisions and interpretations made
by the Committee or its delegate with regard to any question arising hereunder
or under the Plan shall be binding and conclusive. (The options granted pursuant
to this Agreement are not intended to qualify as “incentive stock options”
within the meaning of Section 422 of the Internal Revenue Code.)

3. Grant of Options. The Company hereby grants to Employee as of the Grant Date
Options to purchase <QTY GRANTED> shares of the Company’s Common Stock (the
“Option Shares”), subject to the terms and conditions of the Plan, Employee’s
acceptance of this Agreement and satisfaction of the tax provisions of the
Company’s International Assignment Policy (“IAP”), if applicable.

4. Purchase Price. Subject to Paragraph 12 hereof, the purchase price per share
of the Option Shares is <GRANT PRICE> (the “Option Price”).

5. Waiting Period and Exercise Dates. The Option Shares may not be purchased
before <DATE> (the “waiting period”). Following the waiting period, the Option
Shares may be purchased in accordance with the following schedule: <PERCENTAGE>
of the Option Shares commencing on the <DATES>, respectively. To the extent that
the Options to purchase Option Shares are not exercised by Employee when they
become initially exercisable, the Options shall not expire but shall be carried
forward and shall be exercisable at any time thereafter; provided, however, that
the Options shall not be exercisable after the expiration of ten (10) years from
the Grant Date or sooner as set forth in paragraph 9, if applicable. Exercise of
the Options shall not be dependent upon the prior or sequential exercise of any
other options heretofore granted to Employee by the Company. Except as provided
in Article 6 of the Plan and Paragraph 9 below, the Options may not be exercised
at any time unless Employee shall then be an employee of the Company.

6. Method of Exercising Options. To exercise the Options, the person entitled to
exercise the Options must provide a signed written notice or the equivalent to
the Company or its designee, as prescribed in the administrative procedures of
the Plan, stating the number of Option Shares with respect to which the Options
are being exercised. The Options may be exercised by (a) payment of the Option
Price for the Option Shares being purchased in accordance with procedures
established by the Committee, (b) making provision for the satisfaction of the
applicable withholding taxes, and (c) an undertaking to furnish and execute such
documents as the Company deems necessary (i) to evidence such exercise, and
(ii) to determine whether registration is then required to comply with the
Securities Act of 1933 or any other law. Upon payment of the Option Price and
provision for the satisfaction of the withholding taxes, the Company shall
provide confirmation from the Plan record keeper that the transfer agent for the
common stock of the Company is holding shares for the account of such person in
a certificateless account. Pursuant to procedures, if any, that may be adopted
by the Committee or its delegate, payment of the Option Price may be made by
delivery of shares of the Company’s common stock held by Employee for at least
six months



--------------------------------------------------------------------------------

prior to the delivery, or by any other means that the Committee determines to be
consistent with the Plan’s purpose and applicable law.

7. Rights as a Shareholder. Employee shall have no rights as a shareholder with
respect to any Option Shares covered by the Options granted hereby until the
date of acquisition by Employee of such Option Shares. No adjustment shall be
made for dividends or other rights for which the record date is prior to such
date.

8. Non-Assignability. The Options shall not be assignable or transferable by
Employee except by will or by the laws of descent and distribution. During
Employee’s lifetime, the Options may be exercised only by Employee or, in the
event of incompetence, by Employee’s legally appointed guardian.

9. Effect of Termination of Employment or Death. If Employee goes on leave of
absence for a period of greater than twelve months (except a leave of absence
approved by the Board of Directors or the Committee) or ceases to be an employee
of the Company for any reason except death, the portion of the Options which is
unexercisable on the date on which Employee ceased to be an Employee or has been
on a leave of absence for over twelve months (except a leave of absence approved
by the Board or Committee) shall expire on such date and any unexercised portion
of the Options which was otherwise exercisable on such date shall expire at the
earlier of (i) the expiration of the Options in accordance with the term for
which the Options were granted, or (ii) three months from such date, except in
the case of an Employee who is an “Approved Retiree” as defined below. If
Employee is an Approved Retiree, then the Options shall expire at the sooner to
occur of (i) the expiration of such Options in accordance with their original
term, or (ii) the expiration of five years from the date of retirement.
Notwithstanding the preceding sentence, if an Approved Retiree retires before
<DATE>, the Approved Retiree’s Options granted hereunder shall expire
immediately with respect to such number of MI Shares granted under this
Agreement multiplied by the ratio of (a) the number of days after the Approved
Retiree’s retirement date and before <DATE>, over (b) the number of days on and
after the Grant Date and before <DATE>. In the event of the death of Employee
without Approved Retiree status during the three (3) month period following
termination of employment or a leave of absence over twelve (12) months (except
a leave of absence approved by the Board or Committee), the Options shall be
exercisable by Employee’s personal representative, heirs or legatees to the same
extent and during the same period that Employee could have exercised the Options
if Employee had not died. In the event of the death of Employee while an
employee of the Company or while an Approved Retiree, the Options (if the
waiting period has elapsed) shall be exercisable in their entirety by Employee’s
personal representatives, heirs or legatees at any time prior to the expiration
of one year from the date of the death of Employee, but in no event after the
term for which the Options were granted. For purposes of this Agreement, an
“Approved Retiree” is any optionee who (i) terminates employment by reason of a
Disability, or (ii) (A) retires from employment with the Company with the
specific approval of the Committee on or after such date on which the optionee
has attained age 55 and completed 10 Years of Service, and (B) has entered into
and has not breached an agreement to refrain from Engaging in Competition in
form and substance satisfactory to the Committee; and if the Committee
subsequently determines, in its sole discretion, that an Approved Retiree has
violated the provisions of the Agreement to refrain from Engaging in
Competition, or has engaged in willful acts or omissions or acts or omissions of
gross negligence that are or potentially are injurious to the Company’s
operations, financial condition or business reputation, such Approved Retiree
shall have ninety (90) days from the date of such finding within which to
exercise any Options or portions thereof which are exercisable on such date, and
any Options or portions thereof which are not exercised within such ninety
(90) day period shall expire and any Options or portion thereof which are not
exercisable on such date shall be cancelled on such date.

10. Consent. By executing this Agreement, Employee consents to the collection,
maintenance and processing of Employee’s personal information (such as
Employee’s name, home address, home telephone number and email address, social
security number, assets and income information, birth date, hire date,
termination date, other employment information, citizenship, marital status) by
the Company and the Company’s service providers for the purposes of
(i) administering the Plan (including ensuring that the conditions of transfer
are satisfied from the Award Date through the Exercise Date), (ii) providing
Employee with services in connection with Employee’s participation in the Plan,
(iii) meeting legal and regulatory requirements and (iv) for any other purpose
to which Employee may consent (“Permitted Purposes”). Employee’s personal
information will not be processed for longer than is necessary for such
Permitted Purposes. Employee’s personal information is collected from the
following sources:

 

  (a) from this Agreement, investor questionnaires or other forms that Employee
submits to the Company or contracts that Employee enters into with the Company;

 

  (b) from Employee’s transactions with the Company, the Company’s affiliates
and service providers;

 

  (c) from Employee’s employment records with the Company; and

 

  (d) from meetings, telephone conversations and other communications with
Employee.

 

2



--------------------------------------------------------------------------------

In addition, Employee further consents to the Company disclosing Employee’s
personal information to the Company’s third party service providers and
affiliates and other entities in connection with the services the Company
provides related to Employee’s participation in the Plan, including:

 

  (a) financial service providers, such as broker-dealers, custodians, banks and
others used to finance or facilitate transactions by, or operations of, the
Plan;

 

  (b) other service providers to the Plan, such as accounting, legal, or tax
preparation services;

 

  (c) regulatory authorities; and

 

  (d) transfer agents, portfolio companies, brokerage firms and the like, in
connection with distributions to Plan participants.

Where Employee’s personal information is provided to such third parties, the
Company requires (to the extent permitted by applicable law) that such parties
agree to process Employee’s personal information in accordance with the
Company’s instructions.

Employee’s personal information is maintained on the Company’s networks and the
networks of the Company’s service providers, which may be in the United States
or other countries other than the country in which this Award was granted.
Employee acknowledges and agrees that the transfer of Employee’s personal
information to the United States or other countries other than the country in
which this Award was granted is necessary for the Permitted Purposes. To the
extent (if any) that the provisions of the European Union’s Data Protection
Directive (Directive 95/46/EC of the European Parliament and of the Council)
and/or applicable national legislation derived from such Directive apply, then
by executing this Agreement Employee expressly consents to the transfer of
Employee’s personal information outside of the European Economic Area. Employee
may access Employee’s personal information to verify its accuracy, update
Employee’s personal information and/or request a copy of Employee’s personal
information by contacting Employee’s local Human Resources representative.
Employee may obtain account transaction information online or by contacting the
Plan record keeper as described in the Plan enrollment materials. By accepting
the terms of this Agreement, Employee further agrees to the same terms with
respect to other Awards Employee received in any prior year under the Plan.

11. No Additional Rights. Benefits under this Plan are not guaranteed. The grant
of Awards is a one-time benefit and does not create any contractual or other
right or claim to any future grants of Awards under the Plan, nor does a grant
of Awards guarantee future participation in the Plan. The value of Employee’s
Awards is an extraordinary item outside the scope of Employee’s employment
contract, if any. Employee’s Awards are not part of normal or expected
compensation for purposes of calculating any severance, resignation, redundancy,
end-of-service payments, bonuses, long-term service awards, pension or
retirement benefits (except as otherwise provided by the terms of any
U.S.-qualified retirement or pension plan maintained by the Company or any of
its subsidiaries), or similar payments. By accepting the terms of this
Agreement, Employee further agrees to these same terms and conditions with
respect to any other Awards Employee received in any prior year under the Plan.

12. Recapitalization or Reorganization. Certain events affecting the Common
Stock of the Company and mergers, consolidations and reorganizations affecting
the Company may affect the number or type of securities deliverable upon
exercise of the Options or limit the remaining term over which these Options may
be exercised.

13. General Restriction. In accordance with the terms of the Plan, the Company
may limit or suspend the exercisability of the Options or the purchase or
issuance of Option Shares thereunder under certain circumstances. Any delay
caused thereby shall in no way affect the date of termination of the Options.

14. Amendment of This Agreement. The Board of Directors may at any time amend,
suspend or terminate the Plan; provided, however, that no amendment, suspension
or termination of the Plan or the Options shall adversely affect in any material
way the Options without the written consent of Employee.

15. Notices. Notices hereunder shall be in writing, and if to the Company, may
be delivered personally to the Compensation Department or such other party as
designated by the Company or mailed to its principal office at 10400 Fernwood
Road, Bethesda, Maryland 20817, addressed to the attention of the Stock Option
Administrator (Department 935.40), and if to Employee, may be delivered
personally or mailed to Employee at his or her address on the records of the
Company.

 

3



--------------------------------------------------------------------------------

16. Successors and Assigns. This Agreement shall bind and inure to the benefit
of the parties hereto and the successors and assigns of the Company and, to the
extent provided in Paragraph 9 above and the provisions of the Plan, to the
personal representatives, legatees and heirs of Employee.

17. No Effect on Employment. Nothing contained in this Agreement shall be
construed to limit or restrict the right of the Company to terminate Employee’s
employment at any time, with or without cause, or to increase or decrease
Employee’s compensation from the rate of compensation in existence at the time
this Agreement is executed.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement to be
effective as of the Grant Date.

 

 

 

MARRIOTT INTERNATIONAL, INC.     EMPLOYEE     <PARTICIPANT NAME>

 

   

<EMPLOYEE ID>

Executive Vice President, Global Human Resources     Signed Electronically

 

4